Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 02, 2017

The Court of Appeals hereby passes the following order:

A17A0900. THOMASON et al. v. CHESTATTEE COMMUNITY
    ASSOCIATION, INC. et al.

      This is the third appearance of this case before this Court. In Case No.
A15A2124, this Court affirmed the trial court’s grant of summary judgment to
Appellees in an unpublished opinion. Case No. A16A1933 was docketed three
months later on June 20, 2016, and involved Appellants’ appeal of the trial court’s
award of attorney fees to Appellee.


      On December 28, 2016, the current appeal was docketed in this Court, in which
Appellants seek to appeal the trial court’s order requiring them to post a supersedeas
bond to stay enforcement of the judgment against them pending their appeal in Case
No. A16A1933. On January 18, 2017, however, this Court dismissed Case No.
A16A1933 due to Appellants’ failure to pursue review of the trial court’s attorney fee
award through discretionary application. Accordingly, there is no longer any appeal
pending which could stay enforcement of the judgment against Appellants. “[T]he
dismissal of a moot appeal is mandatory.” Scarbrough Group v. Worley, 290 Ga. 234,
236 (719 SE2d 430) (2011). “A case is moot when its resolution would amount to the
determination of an abstract question not arising upon existing facts or rights.”
(Citation and puncutation omitted.) Id. The issue of supersedeas which is on appeal
in the present case has been rendered moot by this Court’s dismissal of Case No.
A16A1933.


      Consequently, this case is DISMISSED AS MOOT.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/02/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.